DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-18 and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chopard et al. (U.S. Patent Publication No. 2019/0186845, “Chopard”).

Regarding Claim 16, Chopard discloses a phase change material (PCM) based heat exchanger (figs 1-8) comprising: 
a case (183) having insulated walls (165, 171, 181, fig 8), the case having an inlet and an outlet (fig 1); and 
a plurality of modules (11) including a PCM layer (13) and a support layer (15) that are arranged inside the case, 
wherein the modules are arranged within the case to define a single, one-way fluidic path (3) for fluidically connecting the inlet with the outlet (fig 2).

Regarding Claim 17, Chopard further discloses wherein the PCM layer includes a paraffin-based PCM (¶0116). 

Regarding Claim 18, Chopard further discloses wherein the PCM layer has a phase transition temperature above 50°C (¶0052).

Regarding Claim 21, Chopard further discloses wherein the single, one-way fluidic path includes a serpentine-shaped path (fig 2).

	Regarding Claim 22, Chopard further discloses wherein the modules have the same volume or have different volumes (as they would have to be the same or different).

	Regarding Claim 23, Chopard further discloses wherein the modules have the same size and/or shape, or have different sizes and/or shapes (as they would have to be the same or different).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopard alone.

Regarding Claim 19, Chopard further discloses wherein the PCM layer has a thickness w, the thickness w having a range of 1 mm and 10 mm. However, since Chopard teaches a PCM layer which would inherently have a thickness, the exact range of the thickness is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the thickness of the device will determine the heat exchange capacity of the device. It would not be inventive to determine the optimal thickness via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Chopard to have the thickness of the PCM layer be in the range of 1 mm and 10 mm in order to optimize it. 

Regarding Claim 20, Chopard, as modified, disclose all previous claim limitations. Chopard further discloses wherein a ratio between the thickness w and any other dimension of the modules is less than 1 (see annotated fig 7 below). 


    PNG
    media_image1.png
    422
    751
    media_image1.png
    Greyscale


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopard as applied to claim 16 above, and further in view of Barth (German Patent Publication DE20202120U1).

Regarding Claim 24, Chopard discloses all previous claim limitations. However, Chopard does not explicitly disclose wherein each module includes a heating element. Barth, however, discloses a module (100, fig 1) which includes a heating element (110, ¶0027). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Chopard to provide the heating element of Barth in order to ensure the module remain at the ideal temperature. 


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopard as applied to claim 16 above, and further in view of Falk et al. (U.S. Patent Publication No. 2012/0078034, “Falk”).

Regarding Claim 25, Chopard discloses all previous claim limitations. However, Chopard does not explicitly disclose method of heating an incubator by using a heat exchanger as recited in claim 16. Falk, however, discloses a method of heating an incubator (24, fig 2) with the use of PCM thermal storage unit (52). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Chopard to provide the heat exchanger of claim 16 in place of the thermal storage unit of Falk in order to provide efficient heating of the incubator. 


Claims 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk et al. (U.S. Patent Publication No. 2012/0078034, “Falk”) in view of Holloway et al. (U.S. Patent Publication No. 2012/0037342, “Holloway”) in view of Khodak (PCT Publication WO2009131936A1) and in further view of  Chopard et al. (U.S. Patent Publication No. 2019/0186845, “Chopard”).

Regarding Claim 26, Falk discloses a thermal energy storage apparatus (figs 1-3) comprising: 
a casing (54); 
a hood (30) defining an insulated compartment (¶007); 

a fan (58) configured to inject an air flow to the inlet of the case of the PCM-based heat exchanger; and 
a control system (21) for controlling an air temperature inside the hood (¶0015-0018).
However, Falk does not explicitly disclose the casing having an overall air inlet for fresh air and an outlet to evacuate carbon dioxide. Holloway, however, discloses a thermal energy storage apparatus (figs 34-35) wherein a casing (see annotated fig 1 below) has an overall inlet (416, ¶0159) for fresh air and an outlet (417) to evacuate carbon dioxide (as air is evacuated from a human occupied area 418). It would have been obvious to a person of ordinary skill in the in art before the effective filing date of the claimed invention for Falk to provide the inlets (416, and see annotated fig 34 below) and outlet of Holloway in order to allow and regulate the introduction of fresh air and expulsion of used air. 

    PNG
    media_image2.png
    370
    638
    media_image2.png
    Greyscale

Falk, as modified, does not explicitly disclose the hood having an inlet and an outlet. Khodak, however, discloses an incubator system wherein a hood (46) has air an inlet and an outlet (51, as they can be used for ventilation see ¶0020). It would have been obvious to a person 
Falk, as modified, does not explicitly disclose a plurality of modules including a PCM layer and a support layer arranged inside the case, the modules defining a single, one-way fluidic path for fluidically connecting the inlet with the outlet of the case, the outlet of the case fluidically communicating with the inlet of the hood. Chopard, however, discloses a heat exchanger system (figs 1-8) including a plurality of modules (11) including a PCM layer (13) and a support layer (15) arranged inside a case (183), the modules defining a single, one-way fluidic path for fluidically connecting the inlet with the outlet of the case (fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Falk, as modified, to provide the module assembly of Chopard in order to efficiently store and release heat to the incubator, this would result in the outlet of the case fluidically communicating with the inlet of the hood.

	Regarding Claim 27, the combination of Falk, Holloway, Khodak, and Chopard discloses all previous claim limitations. Falk, as modified, further discloses wherein the control system (21, Falk) is configured to provide for a fluidic connection to connect the outlet of the hood (46, Khodak) with the overall air inlet (416, Holloway) to mix fresh air with recycled air from the outlet of the hood (such as taught by Holloway, see rejection of claim 26 above and ¶0160 of Holloway), by using the fan (58, Falk) to direct an air flow to the inlet of the PCM-based heat exchanger (52, Falk).

Regarding Claim 28, the combination of Falk, Holloway, Khodak, and Chopard discloses all previous claim limitations. Falk, as modified, further discloses wherein the control system (21, Falk) is configured to vary an amount of fresh air entering the overall air inlet (416, Holloway) and flowing to the inlet of the PCM-based heat exchanger (52, Falk, such as taught by Holloway, see ¶0161).

Regarding Claim 29, the combination of Falk, Holloway, Khodak, and Chopard discloses all previous claim limitations. Falk, as modified, further discloses wherein the control system (21, Falk) is configured to vary a direction of fresh air flow form the overall air inlet (416, Holloway) to bypass the PCM-based heat exchanger (52, Falk, such as taught by Holloway, see ¶0161).

Regarding Claim 30, the combination of Falk, Holloway, Khodak, and Chopard discloses all previous claim limitations. Falk, as modified, further discloses wherein the control system (21, Falk) is configured to vary the proportion between the fresh air coming from the overall air inlet (416, Holloway) and the recycled air coming from the outlet of the hood (46, Khodak), and the air flowing into the hood (such as taught by Holloway, see ¶0161).


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763